NDFL 245B (Rev. 11/16)       Judgment in a Criminal Case
                             Sheet I



                                        UNITED STATES DISTRICT COURT
                                               Northern District of Florida
              UNITED STATES OF AMERICA                                       )                    JUDGMENT IN A CRIMINAL CASE
                                                                             )
                                  v.                                         )
                                                                                                 Case
                                                                             )
                     ANDREW E. FISHER                                                            Number:                                3:19cr76-001/MCR
                                                                             )
                                                                                                 USM
                                                                             )
                                                                                                 Number:                                26495-017
                                                                             )
                                                                             )                    Andrew Feldman and John Beroset (Retained)
                                                                             )                   Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
[8'J was found guilty on count(s)      One and Two of the Indictment on 3/09/2020
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                          Nature of Offense                                                                                         Offense Ended

18 U.S.C. §§ 1343, 1347 and              Conspiracy to Commit Wire Fraud and Health Care                                                     December 16, 2015                                                       One
1349                                     Fraud

18 U.S.C. §§ 1956(h)) and 1957           Conspiracy to Commit Money Laundering                                                               November 20, 2015                                                       Two


       The defendant is sentenced as provided in pages 2 through -                    -
                                                                                      �8 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
                           _ Dis
Ocount(s)_ _ _ _ _ _ _ _ _ _                                    Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      Ma 12, 2021
                                                                      Date oflmposition of Judgment


                                                                     ....   --- ..
                                                                                 ,   ,. ,.-.,.   ..�.   '''"""''"""'"'' "' ·''"-"'""'   -----·---··-·   .. "" '   ' ' ,. ,   " "'·" '""''   '   "" . ------- --   ,,.,   --------- -   -
                                                                                                                                                                                                                                       -   -
                                                                                                                                                                                                                                           -




                                                                    ·---rw �
                                                                      Signature of Judge

                                                                      M. Casey Rodgers, Umted States District Judge
                                                                      Name and Title of Judge


                                                                      May                                           , 2021
                                                                      Date
NDFL 245B (Rev. 11/16)        Judgment in a Criminal Case
                              Sheet 2 - Imprisonment

                                                                                                             Judgment-Page   2    of
 DEFENDANT:                    ANDREW E. FISHER
 CASE NUMBER:                  3:19cr76-001-MCR

                                                                   IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 months as to Counts One and Two, with said terms to run concurrently, one with the other.



     !ZI    The court makes the following recommendations to the Bureau of Prisons:

            The court respectfully recommends the defendant be designated to the Bureau of Prisons, Federal Prison
            Camp, in Pensacola, Florida, or as a second alternative, the Federal Prison Camp at Maxwell Air Force
            Base, Alabama.



     D      The defendant is remanded to the custody of the United States Marshal.

     !ZI    The defendant shall surrender to the United States Marshal for this district:
            !ZI   at             12:00                D a.m. 1Z1 p.m.              on     ---�A�u,gust 12,2021

            !ZI   as notified by the United States Marshal.

     D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D     before 2 p.m. on �- ____ _ _ _ _ _ _
                                                     _
            D     as notified by the United States Marshal.

            D     as notified by the Probation or Pretrial Services Office.

                                                                         RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                               to

at                                                 - ---   ' with a ce1tified copy of this judgment.


                                                                                                          UNITED STATES MARSHAL


                                                                                 By
                                                                                                       DEPUTY UNITED STATES MARSHAL
NDFL 245B (Rev. l l/16)   Judgment in a Criminal Case
                          Sheet 3 - Supervised Release
                                                                                                     Judgment-Page .,__3_ of           8
DEFENDANT:                ANDREW E. FISHER
CASE NUMBER:              3:19cr76-001-MCR

                                                         SUPERVISED RELEASE
       Upon release from imprisonment, you will be on supervised release for a term of:

       3 years as to Counts One and Two, with said terms to run concurrently, one with the other.



                                                  MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of futnre substance abuse. {check ifapplicable)
4.    [8J You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.     D  You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.     D  You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
NDFL 245B (Rev. I 1/16)     Judgment in a Criminal Case
                            Sheet 3A -Supervised Release
                                                                                               Judgment-Page          4       of -----'8
DEFENDANT:                    ANDREW E. FISHER
CASE NUMBER:                  3: 19cr76-001-MCR

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the comt or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      anangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer ·excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify.the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8..   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
NDFL 245B (Rev. 11/16)    Judgment in a Criminal Case
                          Sheet 3D - Su pervised Release

                                                                                       Judgment-Page _5_ of            8
DEFENDANT:               ANDREW E. FISHER
CASE NUMBER:             3:19cr76-00I-MCR

                                      SPECIAL CONDITIONS OF SUPERVISION

         I.       Any unpaid restitution balance shall be paid in monthly installment payments of not less than
                  $250 per month to commence within three months of your release from custody.

         2.       You' must provide the probation officer with access to any requested financial information and
                  report the source and amount of personal income and financial assets to the supervising
                  probation officer as directed.

         3.       You will not incur new credit charges or open additional lines of credit without the approval of
                  the probation officer unless you have satisfied your restitution obligation.

         4.       You will not transfer or dispose of any asset, or your interest in any asset, without the prior
                  approval of the probation officer.

         5.       You must submit your person, property, house, residence, vehicle, papers, computers [as
                  defined in 18 U.S.C. § 1030(e)(l)], other electronic communications or data storage devices or
                  media, or office, to a search conducted by a United States probation officer. Failure to submit to
                  a search may be grounds for revocation of release. You must warn any other occupants that the
                  premises may be subject to searches pursuant to this condition. An officer may conduct a search
                  pursuant to this condition only when reasonable suspicion exists that the defendant has violated
                  a condition of his supervision and that the areas to be searched contain evidence of this
                  violation. Any search must be conducted at a reasonable time and in a reasonable manner.
NDFL245B (Rev.11/16)        Judgment in a Criminal Case
                            Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment-Page _7 __ of         8
 DEFENDANT:                       ANDREW E. FISHER
 CASE NUMBER:                     3: 19cr76-00I-MCR

                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                      JVTA Assessment                Fine                     Restitution
 TOTALS                $200.00                         $0- none                       $0 - none                $4,846,142.67


D The determination ofrestitution is deferred until_          _ __         . An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such determination.

l2sJ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                                                 Total Loss**                 Restitution Ordered           Priority or Percentage

 TRICARE                                                            $4,846,142.67                 $4,846,142.67
 Attn: Tracy Coufal
 1640 I E. Centretech Parkway
 Aurora, Colorado 80011




 TOTALS                                                             $4,846,142.67                 $4,846,142.67
D Restitution amount ordered pursuant to plea agreement $
D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l2sJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    l2sJ the interest requirement is waived for the          l2sj Restitution

    D the interest requirement for the          D     fine     D      restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
NDFL 2458 (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 6-Schedule of Payments

                                                                                                         Judgment-Page _8           of        8
 DEFENDANT:                ANDREW E. FISHER
 CASE NUMBER:              3:19cr76-001-MCR

                                                   SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A    � Lump sum of          $4,846,342.67        Special Monetary Assessment and Restitution due immediately

           D notlater                                            , or
           � in accordance with       D    ·c,    D       D,.   D   E, or   � Fbelow;or


B     D    Payment to begin immediately (may be combined with            □       C
                                                                                     OD,or       0 F below); or
C     � Payment in equal              monthly (e.g., weekly, monthly, quarterly) installments of $  250.00 . __ over a period of
            years       (e.g., months or years), to commence 3 months (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Fine payment in equal         monthly (e.g., weekly, monthly, quarterly) installments of $               over a period of
                years        (e.g., months or years), to commence within three months after release from imprisonment to a
           tenn of supervision; or

E     D    Payment during the term of supervised release will commence within     ____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     � Special instructions regarding the payment of criminal monetary penalties:
           The total amount due immediately is $4,846,342.67. This consists of Restitution in the amount of$4,846,142.67 and SMA
           of$200.00.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

� Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant numbe,�, Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
      Restitution shall be paid joint and several with co-defendants Bradley D. Pounds and Heather E. Pounds (who were ordered to pay
      $265,755.54 in case 3: 18cr60-RV), Marie Ann Smith (who was ordered to pay $100 in case 3: 18cr60-002-RV); Brad T. Hodgson
      (who was ordered to pay $8,459,555.83 in case 3: 17crl9-001-MCR); and for Michael Scott Burton (who was ordered to pay
      $6,540,431.73 in case 3:18cr60-00I-RV).

D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

� The defendant shall forfeit the defendant's interest in the following property to the United States:
  See Forfeiture Money Judgment (doc. #187) in the amount of $3,826,952.66. It is ordered that $1,480,931.74 shall be paid
  jointly and severally with the forfeiture money judgment entered against Michael Scott Burton (doc. 142 in case 3:18cr60-RV).
Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
